DETAILED ACTION
This non-final Office action is responsive to the application filed October 23rd, 2020. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: page 8 lines 14 and 16 refer to 'MM database' as item 303 which is a typographical error that should reference item 302.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter;
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (method), 12 (memory), and 17 (apparatus) and dependent claims 2-11, 13-16, and 18-20, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a method (i.e. process), claim 12 is directed to a memory (i.e. manufacture), and claim 17 is directed to an apparatus (i.e. machine).
Step 2A Prong 1: The independent claims are directed toward obtaining data pertaining to one or more inventory items in connection with at least one 5supply chain; training one or more machine learning techniques using at least a portion of the obtained data, wherein training the one or more machine learning techniques comprises determining one or more upper bounds and one or more lower bounds for one or more parameters related to the at least one supply chain; 10detecting one or more anomalies in audit data pertaining to at least one inventory item within the at least one supply chain by processing at least a portion of the audit data using the one or more machine learning techniques; generating at least one graph representing one or more portions of the at least one supply chain based at least in part on one or more portions of the obtained data and one or more portions 15of the audit data; identifying at least one issue within at least one portion of the at least one supply chain by processing the at least one graph in connection with the one or more detected anomalies using one or more graph algorithms; and performing at least one automated action based at least in part on the at least one identified 20issue; wherein the method is performed by at least one processing device comprising a processor coupled to a memory (Organizing Human Activity & Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). [Examiner notes the underlined limitations above are directed to the abstract idea]. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are detecting one or more anomalies in audit data pertaining to at least one inventory item within a supply chain, which is commercial interactions in the form of sales activity. The Applicant’s claimed limitations are detecting one or more anomalies in audit data pertaining to at least one inventory item within a supply chain, which is directed towards the abstract idea of Organizing Human Activity. 
The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Processes because the claimed limitations are determining one or more upper bounds and one or more lower bounds for one or more parameters related to the at least one supply chain; detecting one or more anomalies in audit data pertaining to at least one inventory item within the at least one supply chain; generating at least one graph representing one or more portions of the at least one supply chain based at least in part on one or more portions of the obtained data and one or more portions 15of the audit data; identifying at least one issue within at least one portion of the at least one supply chain by processing the at least one graph in connection with the one or more detected anomalies; and performing at least one automated action based at least in part on the at least one identified 20issue, which are actions that can be performed in the human mind in the form of observation, judgement, and evaluation. Additionally, the generation of a graph representing one or more portions of the at least one supply chain can be performed by the use of pen and paper. The Applicant’s claimed limitations are detecting one or more anomalies in audit data pertaining to at least one inventory item within a supply chain, which is directed towards the abstract idea of Mental Process.
In addition, dependent claims 5-11 and 16 further narrow the abstract idea and are directed to further defining the graph algorithms; the graph visualization; performing the automated action; and the data pertaining to the one or more inventory items. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial interactions as well as mental processes. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 2-4, 13-15, and 18-20 are directed to calculating at least one probability of occurrence for the at least one identified issue using one or more Bayesian inference techniques; determination that the at least one calculated probability of occurrence exceeds a given threshold; using a Poisson distribution to model a cumulative variance for each of the one or more parameters related to the at least one supply chain. These processes are directed to Mathematical Concepts in the form of Mathematical Calculations by calculating the probability of occurrence of issues; determining the calculated probability to a certain threshold; and using a Poisson distribution to model a cumulative variance. 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “obtaining data pertaining to one or more inventory items in connection with at least one 5supply chain” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A computer-implemented method; one or more security systems; at least one processing device comprising a processor coupled to a memory; A non-transitory processor-readable storage medium having stored therein program code of one or more software programs; An apparatus comprising: at least one processing device comprising a processor coupled to a memory” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
Independent claims 1, 12, and 17 recite the following limitation, “training one or more machine learning techniques using at least a portion of the obtained data, wherein training the one or more machine learning techniques.” The “training one or more machine learning techniques” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. These limitations would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
In addition, dependent claims 2-11, 13-16, and 18-20 further narrow the abstract idea and dependent claims 8 additionally recite “outputting information pertaining to the at least one identified issue to one or more security systems associated with the at least one supply chain” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “computer” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “A computer-implemented method; one or more security systems; at least one processing device comprising a processor coupled to a memory; A non-transitory processor-readable storage medium having stored therein program code of one or more software programs; An apparatus comprising: at least one processing device comprising a processor coupled to a memory” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-11; medium claims 12-16; and apparatus claims 17-20 recite “A computer-implemented method; one or more security systems; at least one processing device comprising a processor coupled to a memory; A non-transitory processor-readable storage medium having stored therein program code of one or more software programs; An apparatus comprising: at least one processing device comprising a processor coupled to a memory”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Pages 3 [lines 18-21] – 4 [lines 4-11 & lines 15-19] and Figures 1 & 6. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “obtaining data pertaining to one or more inventory items in connection with at least one 5supply chain” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
Independent claims 1, 12, and 17 recite the following limitation, “training one or more machine learning techniques using at least a portion of the obtained data, wherein training the one or more machine learning techniques.” When the “machine learning techniques” are evaluated as an additional element, this feature is recited at a high level of generality and encompasses well-understood, routine, and conventional prior art activity.  See, e.g., Balsiger et al., US 2012/0054642, noting in paragraph [0077] that “Machine learning is well known to those skilled in the art.”  See also, Djordjevic et al. US 2013/0018651, noting in paragraph [0019] that “As known in the art, a generative model can be used in machine learning to model observed data directly.” See also, Bauer et al., US 2017/0147941, noting at paragraph [0002] that “Problems of understanding the behavior or decisions made by machine learning models have been recognized in the conventional art and various techniques have been developed to provide solutions.”  Accordingly, the use of machine learning to generate a learning model does not add significantly more to the claim.
In addition, claims 2-11, 13-16, and 18-20 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 8 additionally recite “outputting information pertaining to the at least one identified issue to one or more security systems associated with the at least one supply chain” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “computer” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-12, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almeida (U.S 2020/0074401 A1) in view of Hunn (U.S 2018/0315141 A1).
Claims 1, 12, and 17
Regarding Claim 1, Almeida discloses the following:
A computer-implemented method comprising [see at least Paragraph 0032 for reference to the method of the dynamic supply chain planning system is a rapid response planning system] 
obtaining data pertaining to one or more inventory items in connection with at least one supply chain [see at least Paragraph 0071 for reference to a supply chain planning database including historical data for a supply chain management system of a customer over a period of time; Paragraph 0074 for reference to the historical data being downloaded from the database; Paragraph 0075 for reference to the lead time data being obtained from the historical supply actual data in the customer’s enterprise data source(s); Figure 1 and related text regarding supply lead time data] 
training one or more machine learning techniques using at least a portion of the obtained data, wherein training the one or more machine learning techniques comprises determining one or more upper bounds and one or more lower bounds for one or more parameters related to the at least one supply chain [see at least Paragraph 0082 for reference to calculations resulting in upper and lower bounds of lead times to input in machine learning algorithms; Paragraph 0098 for reference to data being grouped into a first portion called a training portion; Paragraph 0098 for reference to a plurality of forecasting machine learning algorithms are each trained on the training portion; Paragraph 0161 for reference to a number of machine learning algorithms may be used to see which provides the best trained model for the data used (i.e. compare the predicted values of the trained model with the test data); Figure 6 and related text regarding items 84a-84d ‘algorithms’ used to train the data]  
detecting one or more anomalies in audit data pertaining to at least one inventory item within the at least one supply chain by processing at least a portion of the audit data using the one or more machine learning techniques [see at least Paragraph 0120 for reference to clustering (via machine learning) being used to identify problems in a supply chain; Paragraph 0123 for reference to a computationally efficient clustering technique being used to identify potential issues with a client’s supply line; Paragraph 0128 for reference to machine learning clustering analysis being used to identify problem points in the supply chain; Paragraph 0131 for reference to for example a sizeable number of parts from supplier S008 has a lead time deviation of about a certain amount of days which provides a planner useful information about possible issues with supplier S008; Paragraph 0134 for reference to a dark cluster representing a good place to focus further analysis on a problem point in the supply chain; Figure 10 and related text regarding item 120 representing a dark cluster which represents a problem point in the supply chain] 
generating at least one graph representing one or more portions of the at least one supply chain based at least in part on one or more portions of the obtained data and one or more portions of the audit data [see at least Paragraph 0120 for reference to clustering being used to identify problems in a supply chain for example helping to identify a problem source (e.g., a particular supplier); Paragraph 0125 for reference to features including seasonality, upward linearity, flat linearity, and downward linearity being generated in a chart for clustering analysis; Paragraph 0137 for reference to the generated Pie Chart labeled Part Count identifying parts inside tolerance, near tolerance, and outside tolerance; Figures 9A-9G and related text regarding plots generated for clustering analysis identifying problems in the supply chain; Figure 11 and related text regarding item 160 ‘Part Count pie chart’ and item 180 ‘Revenue at Risk chart’] 
performing at least one automated action based at least in part on the at least one identified issue [see at least Paragraph 0066 for reference to the analytics module communicating the analyzed results to a user via the user interface; Paragraph 0069 for reference to the system providing the results as outputs; Paragraph 0118 for reference to the supply chain planning platform automating that all of the deviations that are categorized as “near tolerance” should use forecasted lead times for future planning]
the method is performed by at least one processing device comprising a processor coupled to a memory [see at least Paragraph 0065 for reference to the system architecture conducting the method containing a non-transitory computer readable medium and executed by one or more processors; Paragraph 0069 for reference to the system and its components including computing devices, microprocessors, modules and other computer or computing devices; Paragraph 0070 for reference to computing and other devices including memory; Figure 2B and related text regarding the system architecture] 
While Almeida discloses the limitations above, it does not disclose identifying at least one issue within at least one portion of the at least one supply chain by processing the at least one graph in connection with the one or more detected anomalies using one or more graph algorithms. 
However, Hunn discloses the following:
identifying at least one issue within at least one portion of the at least one supply chain by processing the at least one graph in connection with the one or more detected anomalies using one or more graph algorithms [see at least Paragraph 0043 for reference to supply chain data stored and/or financial transaction data being combined together to provide contextualized and more valuable analysis as to enterprise data (e.g., average cost, anticipated delivery date); Paragraph 0089 for reference to the graphs containing nodes that denote identifiers of entities (such as users or objects like shipments in supply chains etc.); Paragraph 0093 for reference to a contract relating to inventory of goods in a supply chain; Paragraph 0103 for reference to the system using a variety of algorithms to process the graph to extract analytics and deep insights into underlying data pertaining to context; Paragraph 0106 for reference to machine learning algorithms and techniques being used be used in conjunction with business rules to automate the performance of certain actions/operations based upon learned actions performed by users or suggest actions based upon the state of enterprise data] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the identification of issues with a supply chain with the graph algorithms of Hunn. Data mining that analyzes historical data is combined with rules, algorithms, and occasionally external data to determine the probable future outcome of an event or the likelihood of a situation occurring, as stated by Hunn (Paragraph 0097). 
Claims 5 and 16
While the combination of Almeida and Hunn disclose the limitations above, Almeida does not disclose the one or more graph algorithms comprise one or more of at least one PageRank algorithm, at least one connected- component labeling algorithm, at least one triangle counting algorithm, at least one GraphX algorithm, at least one Louvain modularity algorithm, and at least one degree centrality algorithm.
Regarding Claim 5, Hunn discloses the following:
the one or more graph algorithms comprise one or more of at least one PageRank algorithm, at least one connected- component labeling algorithm, at least one triangle counting algorithm, at least one GraphX algorithm, at least one Louvain modularity algorithm, and at least one degree centrality algorithm [see at least Paragraph 0103 for reference to the system using a variety of algorithms to process the graph to extract analytics and deep insights into underlying data pertaining to context; Paragraph 0103 for reference to the algorithms including Connected - Component Labeling; Label Propagation; Depth - first Search; Breadth first Search; Union Find; Betweenness Centrality; Degree Centrality; Single - relational Graph Centrality; and Closeness Centrality Data]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the identification of issues with a supply chain with the graph algorithms of Hunn. Data mining that analyzes historical data is combined with rules, algorithms, and occasionally external data to determine the probable future outcome of an event or the likelihood of a situation occurring, as stated by Hunn (Paragraph 0097).
Claim 6
While the combination of Almeida and Hunn disclose the limitations above, Almeida does not disclose the one or more graph algorithms comprise a combination of two or more of at least one PageRank algorithm, at least one connected-component labeling algorithm, at least one triangle counting algorithm, at least one GraphX algorithm, at least one Louvain modularity algorithm, and at least one degree centrality algorithm.
Regarding Claim 6, Hunn discloses the following:
the one or more graph algorithms comprise a combination of two or more of at least one PageRank algorithm, at least one connected-component labeling algorithm, at least one triangle counting algorithm, at least one GraphX algorithm, at least one Louvain modularity algorithm, and at least one degree centrality algorithm [see at least Paragraph 0103 for reference to the system using a variety of algorithms to process the graph to extract analytics and deep insights into underlying data pertaining to context; Paragraph 0103 for reference to the algorithms including Connected - Component Labeling; Label Propagation; Depth - first Search; Breadth first Search; Union Find; Betweenness Centrality; Degree Centrality; Single - relational Graph Centrality; and Closeness Centrality Data]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the identification of issues with a supply chain with the graph algorithms of Hunn. Data mining that analyzes historical data is combined with rules, algorithms, and occasionally external data to determine the probable future outcome of an event or the likelihood of a situation occurring, as stated by Hunn (Paragraph 0097).
Claim 7
While the combination of Almeida and Hunn disclose the limitations above, regarding Claim 7, Almeida discloses the following:
generating the at least one graph comprises generating a visualization of at least a portion of entities within a supply chain and information pertaining to one or more links between said entities [see at least Paragraph 0120 for reference to clustering being used to identify problems in a supply chain for example helping to identify a problem source (e.g., a particular supplier); Paragraph 0125 for reference to features including seasonality, upward linearity, flat linearity, and downward linearity being generated in a chart for clustering analysis; Figures 9A-9G and related text regarding plots generated for clustering analysis identifying problems in the supply chain] 
Claim 8
While the combination of Almeida and Hunn disclose the limitations above, regarding Claim 8, Almeida discloses the following:
performing the at least one automated action comprises outputting information pertaining to the at least one identified issue to one or more security systems associated with the at least one supply chain [see at least Paragraph 0066 for reference to the analytics module communicating the analyzed results to a user via the user interface; Paragraph 0069 for reference to the system providing the results as outputs; Paragraph 0118 for reference to the supply chain planning platform automating that all of the deviations that are categorized as “near tolerance” should use forecasted lead times for future planning] 
Claim 9
While the combination of Almeida and Hunn disclose the limitations above, regarding Claim 9, Almeida discloses the following:
the data pertaining to the one or more inventory items comprise information pertaining to at least one of inventory item category, inventory item quantity, inventory item user, one or more inventory item timestamps, inventory item location, inventory item supplier, inventory item vendor, mode of payment, one or more payment terms, and inventory item pricing [see at least Paragraph 0071 for reference to the supply chain planning database including historical data for a supply chain management system of a customer over a period of time including historical actual orders placed against suppliers on a given date (such as information about a lead times, order dates, quantities, unit prices, the source that provided the part , etc.), information about a unique part and site (such as the part name , description, price and cost data, etc.), and information pertaining to contact people at suppliers (such as information about the contact person for the source, the supplier ID, the source ID, the transportation mode, etc.] 
Claim 10
While the combination of Almeida and Hunn disclose the limitations above, regarding Claim 10, Almeida discloses the following:
the data pertaining to the one or more inventory items comprise one or more inventory metrics comprising at least one of time spent in inventory, gross margin as a percentage of sales, inventory as a percentage of total assets, returns as a percentage of sales, and shipping costs as a percentage of sales [see at least Paragraph 0017 for reference to economic indicators including at least one of consumer durables, share prices, consumer price index, Gross Domestic Product, employment levels, retail sales, Gross National Product, interest rates, housing price index and real estate index; Paragraph 0155-0156 for reference to time series of collected weather data and lead time data being correlated to economic indicators based on the location and time selected] 
Claim 11
While the combination of Almeida and Hunn disclose the limitations above, regarding Claim 11, Almeida discloses the following:
the audit data comprise, for a given temporal period, transaction data associated with the at least one supply chain [see at least Paragraph 0071 for reference to the supply chain planning database including historical data for a supply chain management system of a customer over a period of time; Paragraph 0073 for reference to the customer requesting analysis on a monthly or quarterly basis (or some other regular period); Paragraph 0075 for reference to historical lead time data can be data over a period of time including a 2 - year time period may be used — although other time periods may be used (for example 1 - year, 15 months, 18 months, 21 months, 27 months, 30 months, 33 months, 36 months, or longer); Figure 1 and related text regarding the lead time over a 2 year period] 


Claims 2-3, 13-14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almeida (U.S 2020/0074401 A1) in view of Hunn (U.S 2018/0315141 A1), as applied in claims 1, 12, and 17, in view of De (U.S 2009/0150325 A1).
Claims 2, 13, and 18
While the combination of Almeida and Hunn disclose the limitations above, Almeida does not disclose performing the at least one automated action comprises calculating at least one probability of occurrence for the at least one identified issue using one or more Bayesian inference techniques.
Regarding Claim 2, De discloses the following:
performing the at least one automated action comprises calculating at least one probability of occurrence for the at least one identified issue using one or more Bayesian inference techniques [see at least Paragraph 0015 for reference to the present invention providing a system and method for automating structured and unstructured data analysis, integrating field-failure information and manufacturing information into a knowledge model, converting the knowledge model into a Bayesian network, and standardizing the process of drawing inferences for the root cause of failures; Paragraph 0041 for reference to the conversion module converting the knowledge model to Bayesian network in which each node of the Bayesian network representing an entity of knowledge model and includes objective value attributes which denote the conditional probability of the occurrence of the entity; Figure 8 and related text regarding item 804 ‘Converting the knowledge model into a Bayesian network’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the automated action of Almeida to include the probability of occurrence determination of De. Doing so would provide a standardized system for leveraging knowledge, to arrive at accurate inferences with regard to the root causes of failures in manufactured products, as stated by De (Paragraph 0009). 

Claims 3, 14, and 19
While the combination of Almeida, Hunn, and De disclose the limitations above, regarding Claim 3, Almeida discloses the following:
performing the at least one automated action comprises labeling the at least one identified issue as a security risk upon a determination that the at least one calculated probability of occurrence exceeds a given threshold [see at least Paragraph 0114 for reference to lead time zone thresholds and their actions can be changed depending on the product and can be set based on days or percentage; Paragraph 0118 for reference to the tolerance threshold settings categorizing items as inside, near, or outside tolerance; Paragraph 0134 for reference to a dark cluster representing a good place to focus further analysis on a problem point in the supply chain; Figure 10 and related text regarding item 120 representing a dark cluster which represents a problem point in the supply chain; Figure 11 and related text regarding item 160 ‘Part Count pie chart’ and item 180 ‘Revenue at Risk chart’] 

Claims 4, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almeida (U.S 2020/0074401 A1) in view of Hunn (U.S 2018/0315141 A1), as applied in claims 1, 12, and 17, in view of Fei (U.S 2016/0267583 A1).
Claims 4, 15, and 20
While the combination of Aleida and Hunn disclose the limitations above, Aleida does not disclose training the one or more machine learning techniques comprises using a Poisson distribution to model a cumulative variance for each of the one or more parameters related to the at least one supply chain.
Regarding Claim 4, Fei discloses the following: 
training the one or more machine learning techniques comprises using a Poisson distribution to model a cumulative variance for each of the one or more parameters related to the at least one supply chain [see at least Paragraph 0054 for reference to the probability of each possible scenario or sub-scenario may be calculated by assuming that the probability of occurrence of the given scenario or sub-scenario is a Gaussian distribution, a Pareto distribution, or a Poisson distribution] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the machine learning techniques of Aleida to include the Poisson distribution techniques of Fei. Doing so would provide a modelling tool for evaluating the financial risk to be borne by a lende, such as a supplier in a supply chain, by taking into account the physical supply chain (i.e., actual flow of materials) during supply chain financing decisions, as stated by Fei (Paragraph 0016). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR(S)
TITLE
US 20210390631 A1
Lu et al.
COMPUTERIZED SYSTEMS AND METHODS FOR TRACKING DYNAMIC COMMUNITIES
US 20150379887 A1
Becker et al.
DETERMINING AUTHOR COLLABORATION FROM DOCUMENT REVISIONS


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683